



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chemama, 2014
    ONCA 171

DATE: 20140307

DOCKET: M43395 & M43425 (C46851)

Rosenberg, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Erich Chemama

Applicant/Appellant

Erich Chemama, appearing in person

Greg Skerkowski, for the respondent

Heard: February 19, 2014

On application to review the order of Justice Gillese
    dated December 17, 2013 and on application to review the order of Justice
    Feldman dated January 14, 2014.

ENDORSEMENT

[1]

The appellant applies to review the decision of Gillese J.A. fixing
    March 11, 2014 as the date for the hearing of a number of his appeals. He also
    seeks to review the decision of Feldman J.A. dismissing his application for
    appointment of counsel, Mr. D. Brodsky, pursuant to s. 684 of the
Criminal
    Code.
If he were appointed, Mr. Brodsky would not be able to prepare and
    argue these appeals on March 11. He says that he would not be ready until June
    or July. Most of these appeals relate to very old matters going back to 2007
    and 2008. Armstrong J.A. made a s. 684 order in December 2009. Since that time,
    the appellant has dismissed or refused to co-operate with three counsel. On
    December 13, 2011, Daniel Santoro was appointed
amicus
in an order by
    Simmons J.A. He had previously been counsel for the appellant. Mr. Santoro has
    prepared materials and is ready to argue these appeals on March 11 and make
    such arguments as he feels are justified.

[2]

The appellant says that he has confidence in Mr. Brodsky and wants him
    to be appointed for him. He argues that the appointment of Mr. Santoro violates
    the recent decision of the Supreme Court of Canada in
Ontario v. Criminal
    Lawyers Association
, 2013 SCC 43. We do not agree. Given the lengthy
    history of these matters it is apparent that any counsel appointed by the
    appellant would be dismissed by him. This is a proper case to appoint
amicus
,
    who cannot be dismissed by the appellant. As Karakatsanis J. said for the majority
    in
Ontario v. Criminal Lawyers Association
at para. 46, the authority
    to appoint
amicus
is grounded in the courts authority to control its
    own process and function as a court of law. The history of these proceedings
    shows that the appellants conduct, while perhaps unintentional, has
    nonetheless resulted in a frustration of this courts obligation to deal with
    appeals that have been outstanding for many years. Mr. Santoro has not been
    appointed to act as defence counsel. He will make those arguments that he
    believes are available on the record to assist this court. His appointment does
    not mirror the responsibility of defence counsel in the sense referred to by
    Karakatsanis J. in para. 50. The appointment does not interfere with the
    appellants right to represent himself and to make such arguments, in addition
    to those made by
amicus
, that are available on the records for these
    appeals. Mr. Santoro may consult with the appellant but he is not taking
    instructions from him.

[3]

Justice Feldman gave lengthy and careful reasons for her decision to
    dismiss the appellants application to have Mr. Brodsky appointed as counsel.
    That decision was correct.

[4]

After many years, the time has come to deal with these appeals. The
    application to review the decision of Feldman J.A. is dismissed. The
    application to review the decision of Gillese J.A. depended upon the success of
    the first motion. Since that motion has failed the appeals will proceed on
    March 11, 2014.

M. Rosenberg J.A.

Gloria Epstein J.A.

M.L. Benotto J.A.


